DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on 9/22/21has been entered. 
In response to applicant’s amendment all the prior art rejection has been withdrawn.
Claims 1- 13 are pending in the application.  
Response to Arguments
3.	Applicant’s arguments filed on 9/22/21 have been fully considered and are persuasive.  
					Terminal Disclaimer
4.	The terminal disclaimer filed on 9/22/ 21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 10,614,346  has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Claims 1 -13, are allowed.  
In response to applicant's amendment, remarks and persuasive arguments (see page 6- 7, of the remarks filed on 9/22/21) and submission of terminal disclosure filed 
Claims 2 – 8, of these claims are also allowed, as they are dependent from claim
1.
Claims 10-12, of these claims are also allowed, as they are dependent from 
Claim 9.
6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance,”












Contact information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446, The examiner can normally be reached on 7.30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669